Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 1 of 53

 

AO 106A (08/18). Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Western District of Washington

RECEIVED

NOV 06 2019

 

   

  

 

 

CLERK US DISTRICT COURT
oy WESTERN DISTRICT CF WASHINGTON AT TACOMA
DEPUTY |

Case No. mIg14-5 42 ‘/

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

SUBJECT PREMISES in Vancouver, WA;
2 SUBJECT VEHICLES, Mercedes and Toyota;
3 SUBJECT STORAGE UNITS in Lacey, Kelso, and
Vancouver, WA; and SUBJECT PO BOX in Vancouver, WA

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SUBJECT PREMISES in Vancouver, WA; 2 SUBJECT VEHICLES, Mercedes and Toyota; 3 SUBJECT STORAGE UNITS in
Lacey, Kelso, and Vancouver, WA; and SUBJECT PO BOX in Vancouver, WA; as further described in Attachment A.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B, which is attached hereto and incorporated herein by this reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
a evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;
[ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description —__
Title 21, U.S.C. § 841 Possession of Controlled Substance with Intent to Distribute

The application is based on these facts:
See attached Affidavit

a Continued on the attached sheet.

0 Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. k Af
-71.

Applicant’s signature

 

 

Kimberly Myhrer, US Postal inspector

jo Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

 

 

Telephone (specify reliable electronic means).
Date: il- b- (4 NV
Judge's signature
City and state: Tacoma, Washington DAVID W. CHRISTEL, U.S. MAGISTRATE JUDGE

 

 

Printed name and title

2017R01040
oman Hn nA FP WO NY KF

NY NO NH HN NHN NY NY YN NO HK — — YF KF KF EF PF |
oN DWN NW BP WD NYO KH CO OO BAK nH fF WD NY | &

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 2 of 53

ATTACHMENT Al
Premises to be searched

SKYBERG’s residence located at 7603 NE 13™ Ave, Lot 120, Vancouver,
Washington 98665 and associated curtilage (hereinafter “SUBJECT PREMISES”)

ATTACHMENT AI
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-1- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo tT NH nA BP WH NY

po NO NH NH HD ND HN WN NO KH KH SR PF KF PF KF POS
Oo THD WNW BR WH NY —&§ OC OO Wry HD vA LP WH NY KK S&S

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 3 of 53

ATTACHMENT A2
Vehicle to be Searched

A white 2015 Mercedes Benz SD with Washington license plate BHF6374 and
vehicle identification number (VIN) WDDSJ4EB3FN2 13498, registered to SKYBERG
(hereinafter “SUBJECT VEHICLE 1”)

ATTACHMENT A2
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-2- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND OH BPW NY

NO NO NO NH NHN NY NN NY NO HK &§ FP HY FS FS SEF SE ES
Oo ND DWN OH BW NY KH CO HO DHA DH PW NY KF O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 4 of 53

ATTACHMENT A3
Vehicle to be Searched

A white 2012 Toyota FJ Cruiser with Washington license plate BHR4637 and
vehicle identification number (VIN) JTEBU4BF0CK 146246, registered to SKYBERG
(hereinafter “SUBJECT VECHILE 2”)

ATTACHMENT A3
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-3- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

 

oOo Oo nN DH nA BP W NY

NO HO NH NH HD NH NY NN NO KH HK KF | FF RF OREO
oy ND A BP WO NY KY COTO FH HD A FB WO NY FF CO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 5 of 53

ATTACHMENT A4
Place to be Searched

Storage unit # 259 at Express Storage, 5200 Lacey Blvd SE, Lacey, WA
98504, occupied by SK YBERG (hereinafter “SUBJECT STORAGE UNIT 1”)

ATTACHMENT A4
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
4. 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o oN DH Uw FP WW NY =

NY HNO HN HN HY WN NY KN NO HK | KF FP KF KF FP SES
Co DN On BR WH NYO &§ CO OO DHA HD nA FP WY NY | SO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 6 of 53

ATTACHMENT A5
Place to be Searched

Storage unit # D245 at Northwest Self Storage, 1699 13 Ave S, Kelso, WA
98626, occupied by SKYBERG (hereinafter “SUBJECT STORAGE UNIT 2”)

ATTACHMENT A5 UNITED STATES ATTORNEY

ITEMS TO BE SEIZED -5- 700 STEWART ST SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo TN A F&F WD NY

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 7 of 53

ATTACHMENT A6
Place to be Searched

Storage unit #B190 at Northwest Self Storage, 7523 NE Hwy 99 Suite A, Vancouver,
WA 98665, occupied by SK YBERG (hereinafter “SUBJECT STORAGE UNIT 3”)

ATTACHMENT A6
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-6- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo NY HD UT HP WO NY

mo NO NY WN NY NY KN NN NN HH | | KH KF FP KS KF KH
on KN ON BR WO NY KF CO OO WON HD A FP WD NY KK SO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 8 of 53

ATTACHMENT A7
Place to be Searched

A Post Office Box 239 located at 7720 NE Hwy 99, D, Vancouver, Washington
98665, currently being used by SKYBERG (hereinafter “SUBJECT PO BOX”)

ATTACHMENT A7
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-7- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo OND HD OH HR WW NY

NO wpo NY NH NY HN ND NN NO BH RB Be RB Be RF EF RP
Oo DN ON Bh WOW NY KH CO OHO WA HD nH FP WY | ©

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 9 of 53

ATTACHMENT B
Items to be Seized

The following items that constitute evidence, instrumentalities, or fruits of
violations of Title 21, United States Code, Section 841(a)(1), possession of controlled
substances with intent to distribute:

1. Controlled substances and controlled substance analogues, including, but
not limited to, synthetic cathinones, synthetic cannabinoids, cocaine, crack cocaine,
heroin, hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone, and
Oxycotin;

2. Monetary instruments, including but not limited to, currency, money
orders, bank checks, or gift cards;

3. Bank and financial account information including bank statements, deposit
tickets, canceled checks, certificates of deposits, safe deposit box rental agreements and
entrance logs, credit card statements and financial statements for domestic and foreign
bank accounts, copies of money orders and cashier’s checks, records reflecting domestic
and/or international wire transfers, and records reflecting cryptocurrency transactions;

3. Controlled substance-related paraphernalia;

4. Documentary evidence, in whatever form, relating to the purchase, sale,
and/or distribution of controlled substances;

5. Documents and other items tending to show the existence of other stored
drugs, including rental agreements, receipts, keys, notes, and maps specially concerning
off-site storage rooms and/or lockers;

6. Notes, letters and other items which communicate information identifying
the sender and/or recipient or pertaining to the contents of the mailing;

7. Any evidence of the use of the US Mails in the distribution of controlled
substances including, but not limited to, receipts, money orders, shipping labels and
packaging materials, postal money orders, and/or DVD cases;

8. Address books, daily logs, daily telephone diaries, calendars, and
appointment books;

ATTACHMENT B UNITED STATES ATTORNEY

ITEMS TO BE SEIZED -8- 700 STEWART STREET, SUITE
$220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oOo ON HD nA FP WOW NH

NY NO NY HN HYD ND NY YN NN HF HK FF KF KF FS EF ES
Oo DDN ON BW NY KF CO OO WDA HD A FP W NY KF OS

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 10 of 53

9. Digital computing devices, e.g., desktop and laptop computers, digital
storage devices, e.g., external hard drives and USB thumb drives, and optical and
magnetic storage media, e.g., Blue Ray discs, DVDs and CDs.

10. | Weapons to include rifles, shotguns, knives, and handguns, as well as
ammunition, shell casings, bullets, magazines, cleaning equipment, holsters, gun boxes
and cases, trigger locks, gun safes, gun parts and tools, targets, receipts, and bills of sale;

11. Cellular telephones and other communication devices including Blackberry,
Android, Galaxy, iPhone, iPad and similar devices, may be seized and searched for the
evidence, instrumentalities, or fruits of violations of Title 21, United States Code, Section
841(a)(1), possession of controlled substances with intent to distribute, including the
following items:

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED;

b. Stored lists of recent received, sent, or missed calls;
c. Stored contact information;
d. Photographs related to the aforementioned crimes of investigations,

or photographs that may show the user of the phone and /or co-conspirators, including
any embedded GPS data associated with the photographs;

e. Stored text messages related to the aforementioned crime of
investigations, including Apple messages, Blackberry Messenger messages or other
similar messaging services or applications where the data is stored on the telephone;

f. Notes; draft, sent, and received emails related to the aforementioned
crimes of investigation;

g. Evidence of user attribution showing who used or owned the digital
device at the time of the things described in this warrant were created, edited, or delated,
such as logs, phonebooks, saved usernames and passwords, documents and browsin
history;

h. Records of Internal Protocol addresses used and records of Internet
activity, including firewall logs, cashes, browsing history an cookies, “bookmarked” or
“favorite” web pages, search terms the user entered into any Internet search engine, and
records of user-typed web address.

ATTACHMENT B UNITED STATES ATTORNEY
ITEMS TO BE SEIZED -9- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NN nH BP W NY

NY NH NH NH NY NY NN NN NO — KK RR FP FF S| FF
on ON nN BR WwW NOK OO WON DH RP WY NY KF OO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 11 of 53

As used above, the terms “records” and “information” included all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created or stored, including any form of computer or electronic storage (such as
flash memory or other media that can store data) and any photographic form, including

emails, photographs, text messages, information contained in application or “apps,” and

calendar entries.
ATTACHMENT B UNITED STATES ATTORNEY
ITEMS TO BE SEIZED -10- 700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oe NH A fF W NY

NY NO NH HN NY NY ND NV NO KH KH KF KR PP KF PF PE
on DN ON BP WD NY KH CO HO DHA HD A FP WY NY KF SO

 

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 12 of 53

AFFIDAVIT OF KIMBERLY MYHRER

STATE OF WASHINGTON _ )
) Ss
COUNTY OF CLARK )

I, KIMBERLY MYHRER, being first duly sworn on oath, depose and say:
BACKGROUND

1. I am a United States Postal Inspector with the United States Postal
Inspection Service (USPIS), and have been so employed since May 2015. I am currently
assigned to the Prohibited Mailing Narcotics/Miscellaneous Team in Seattle,
Washington, Seattle field office. My job training specializes in the investigation of the
use of the U.S. mail to facilitate illegal activities. During the course of my employment
with the USPIS, I have participated in numerous criminal investigations involving illegal
and non-mailable items, including controlled substances.

2. Through my training and experience, I have become familiar with the
methods employed by narcotics traffickers, in particular, methods involving smuggling,
safeguarding and distributing narcotics, and collecting and laundering narcotics-related
proceeds. These methods include the use of the mail system, public telephones, wireless
communication technology, counter surveillance, elaborately planned smuggling schemes
tied to legitimate businesses, false or fictitious identities, and the use of coded or vague
communications in an attempt to avoid detection by law enforcement and to circumvent
narcotics investigations.

PURPOSE OF AFFIDAVIT

3. This affidavit is submitted in support of an application for a search warrant
in the Western District of Washington to search HARLEY SKYBERG’s residence and
associated curtilage, vehicles, storage units, and PO box more particularly described
below and in Attachments A1 through A7:

a. SKYBERG’s residence located at 7603 NE 13™ Ave, Lot 120,
Vancouver, Washington 98665 and associated curtilage (hereinafter “SUBJECT
PREMISES”);

AFFIDAVIT OF MYHRER- 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo nN DH On HP W NY

NY NO NH NH HY WH NN ND NO KH KK KR BS RFP FP FEF KE
Oo ND AO OU FB WO NY =! OS OO OFAN NH A FW NY K ©

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 13 of 53

b. A white 2015 Mercedes Benz SD with Washington license plate
BHF6374 and vehicle identification number (VIN) WDDSJ4EB3FN213498, registered to
SKYBERG (hereinafter “SUBJECT VEHICLE 1”);

c. A white 2012 Toyota FJ Cruiser with Washington license plate
BHR4637 and vehicle identification number (VIN) JTEBU4BF0CK 146246, registered to
SK YBERG (hereinafter “SUBJECT VECHILE 2”).

d. Storage unit #259 at Express Storage, 5200 Lacey Blvd SE, Lacey,
WA 98504, occupied by SKYBERG (hereinafter “SUBJECT STORAGE UNIT 1”);

e. Storage unit #D245 at Northwest Self Storage, 1699 13 Ave S,
Kelso, WA 98626, occupied by SK YBERG (hereinafter “SUBJECT STORAGE UNIT
2”);

f. Storage unit #B 190 at Northwest Self Storage, 7523 NE Hwy 99
Suite A, Vancouver, WA 98665, occupied by SK YBERG (hereinafter “SUBJECT
STORAGE UNIT 3”); and

g. A Post Office Box 239 located at 7720 NE Hwy 99, D, Vancouver,
Washington 98665, currently being used by SKYBERG (hereinafter “SUBJECT PO
BOX”).

4, As set forth below, there is probable cause to believe that a search of the
above-listed residence, vehicles, storage units, and PO Box will reveal evidence of
violations of Title 21, United States Code, Sections 841(a)(1)(distribution and possession
with intent to distribute a controlled substance).

5. The items to be seized are described in detail in Attachment B, incorporated.
These items consist of evidence, fruits, and instrumentalities of violations of Title 21,
United States Code, Sections 841(a)(1) (distribution and possession with intent to
distribute a controlled substance).

6. The facts set forth in this Affidavit are based on my personal knowledge;
knowledge obtained from others during my participation in this investigation, including
other law enforcement officers; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events
and circumstances described herein; and information gained through my training and

experience. Because this Affidavit is submitted for the limited purpose of establishing

AFFIDAVIT OF MYHRER- 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo NN nA FP WY NY

NO NO NH NH NY KN NN NN HN KH —| KF HF KF KF PF OF SS
on HN NH BR WO NY KH CO OO HN DH nA FP WY NY KF O&O

 

 

Case 3:19-mj-05227-DWC Document 1 Filed 11/06/19 Page 14 of 53

probable cause in support of the application for a search warrant, it does not set forth
each and every fact that I or others have learned during the course of this investigation.
BACKGROUND ON SYNTHETIC DRUGS AND CONTROLLED SUBSTANCE
ANALOGUES
A, Synthetic Cathinones

7. Synthetic cathinones, often known as “bath salts,” are human-made
stimulants chemically related to cathinone, a substance found in the khat plant. Khat is a
shrub grown in East Africa and southern Arabia, where some people chew its leaves for
their mild stimulant effects. Human-made versions of cathinone can be much stronger
than the natural product. Synthetic cathinones usually take the form of a white or brown
crystal-like powder. People typically swallow, snort, smoke, or inject synthetic
cathinones.

8. Synthetic cathinones have been reported to produce effects that include
paranoia, hallucinations, panic attacks, and excited delirium that causes extreme agitation
and violent behavior.

9. Synthetic cathinones can be addictive. Animal studies show that rats will
compulsively self-administer synthetic cathinones. Human users have reported that the
drugs trigger intense, uncontrollable urges to use them again. Taking synthetic cathinones
can cause strong withdrawal symptoms that include depression, anxiety, tremors,
sleeping problems, and paranoia.

10. Synthetic cathinones are typically sold in small plastic or foil packages,
sometimes with a label stating “not for human consumption,” in an attempt to circumvent
the Federal Analogue Act, which forbids selling drugs that are substantially similar to
drugs already scheduled for human use. While most commonly referred to as or labeled
“bath salts,” synthetic cathinones can also be referred to as and labeled “plant food,”
“jewelry cleaner,” “insect repellent,” and other similar such names. Drug traffickers
market synthetic cathinones under various exotic brand names such as “Bliss,” “Cloud

Nine,” “Lunar Wave,” “Vanilla Sky,” and “White Lightning.”

AFFIDAVIT OF MYHRER- 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO OH ND nH BP W NY

NO NO WH HO NHN NH NY NY NO = |= § FF KF KF KF KP
Oo ~T NA DH B WH NY —|&§ CO UO FA HBA nA HBP WO NY YK OS

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 15 of 53

11. There are different types of synthetic cathinone with varying chemical
compositions. One such type of synthetic cathinone is alpha-Pyrrolidinopentiophenone,
also known as alpha-PVP. Alpha-PVP is chemically similar to other synthetic cathinones
and takes the form of a white or pink, foul-smelling crystal that can be eaten, snorted,
injected, or vaporized in an e-cigarette or similar device. Vaporizing, which sends the
drug very quickly into the bloodstream, may make it particularly easy to overdose. Like
other drugs of this type, alpha-PVP can cause excited delirium that involves hyper-
stimulation, paranoia, and hallucinations that can lead to violent aggression and self-
injury. The drug has been linked to deaths by suicide as well as a heart attack. It can also
dangerously raise body temperature and lead to kidney damage or kidney failure.

12. In March 2014, the Drug Enforcement Administration (DEA) issued an
order temporarily placing alpha-PVP into Schedule I. See 79 FR 12938, Mar. 7, 2014. In
March 2016, DEA issued an order extending the temporary placement of alpha-PVP in
Schedule I. See 81 FR 11429, Mar. 4, 2016. In March 2017, DEA issued a final rule
placing alpha-PVP into Schedule I. See 82 FR 12171, Mar. 1, 2017.

B. Synthetic Cannabinoids

13. | Synthetic cannabinoids are human-made mind-altering chemicals that are
either sprayed on dried, shredded plant material to be smoked or sold as liquid to be
vaporized and inhaled in e-cigarettes and other devices.

14. | Synthetic cannabinoids are sometimes misleadingly called “synthetic
marijuana” (or “fake weed”) because they act on the same brain cell receptors as THC,
the mind-altering ingredient in marijuana. However, synthetic cannabinoids may affect
the brain much more powerfully than marijuana; their actual effects can be unpredictable
and, in some cases, more dangerous or even life-threatening.

15. | Manufacturers sell these products in colorful foil packages and plastic
bottles to attract consumers. They market these products under a wide variety of specific
brand names. Hundreds of brands now exist, including K2, Spice, Joker, Black Mamba,
Kush, and Kronic.

AFFIDAVIT OF MYHRER- 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oo moan Kn vA BP W NY =

NO NO NH HN WH HY NY WD KN KH LS HF HF | FO RE RE SE eS
Oo DN nA F&F WW NY KH CT OO FAD A FP W NY KF OC

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 16 of 53

16. Synthetic cannabinoid users report some effects similar to those produced
by marijuana, including elevated mood, relaxation, altered perception, and symptoms of
psychosis. Synthetic cannabinoids can also cause serious mental and physical health
problems including rapid heart rate, vomiting, violent behavior, and suicidal thoughts. In
addition, the psychotic effects of synthetic cannabinoids could include extreme anxiety,
confusion, paranoia, and hallucinations.

17. Synthetic cannabinoids can be addictive. Regular users trying to quit may
experience various withdrawal symptoms. Behavioral therapies and mediations have not
specifically been tested for the treatment of addiction to these products. Because the
chemicals used in them have no medical benefit and a high potential for abuse,
authorities have made it illegal to sell, buy, or possess some of these chemicals. Some
synthetic cannabinoids have been federally scheduled as well.

C. Controlled Substance Analogues

18. A controlled substance analogue is a “designer drug” that resembles a
controlled substance in molecular structure and actual (or purported) physiological effect.
In response to a growing problem of individuals, especially chemists, creating or
designing substances acted on the body like controlled substances but were not yet listed
on controlled substances schedules, Congress passed the Controlled Substance Analogue
Enforcement Act of 1986.

19. 21 U.S.C. § 813(a) states that “[a] controlled substance analogue shall, to
the extent intended for human consumption, be treated, for the purposes of any Federal
law as a controlled substance in Schedule I [of the Controlled Substances Act].”

20. Pursuant to 21 U.S.C. § 802(32)(A), if a substance meets the following
criteria, it constitutes a controlled substance analogue subject to control as if it was a
scheduled controlled substance:

a) The substance has a chemical structure which is substantially similar
to the chemical structure of a controlled substance in schedule I or II; and
b) Either:

AFFIDAVIT OF MYHRER- 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o Oo ND Wn BP WY NY —

BO NO HO HN NY NH NY ND NO KH | KF FF FeO S| FOR Oe
Oo aD HN DH BR WH NY KH CO OO DA KH A FP W NY — CO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 17 of 53

i) The substance has a stimulant, depressant, or hallucinogenic
effect on the central nervous system that is substantially similar to or greater than the
stimulant, depressant, or hallucinogenic effect on the central nervous system of a
controlled substance in schedule I or II; or

ii) | A person represents or intends the substance to have a
stimulant, depressant, or hallucinogenic effect on the central nervous system that is
substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect
on the central nervous system of a controlled substance in schedule I or II; and

c) The substance is intended for human consumption.
STATEMENT OF PROBABLE CAUSE

A. Initial Seizure of SKYBERG’s Parcels in Chehalis, WA in January 2014

21. On January 15, 2014, Postal Inspector Bryce Dahlin received 15 Priority
Mail parcels from the Chehalis Post Office in Chehalis, WA, as potentially suspicious.
All 15 parcels listed the sender as “Harley Skyberg, 658 Lafayette, Chehalis, WA
98532.” On January 23, 2014, Inspector Dahlin received consent from the intended
recipient for one of the 15 parcels to open the parcel. The parcel had a Collect on
Delivery (COD) label! with serial number M464377167. Inside the parcel were four
individually wrapped containers containing brown and white powdery substances. The
substances were labeled “No Bull Bath Salt,” “Thundercats Party Powder,” and “Mr.
Nice Guy Powder Bath Salt.” In addition, there was a clear baggie containing a white
powder labeled “Skull Candy.”

22. The USPIS obtained a federal search warrant to open the remaining
fourteen parcels. Inside the parcels were containers and packages containing similar

powdery substances with labels such as “Eight Ballz,” “George Dubya,” and “High

 

' With COD, a mailer sends an item to a recipient who pays for the item and its postage when the item is delivered.
In SKYBERG’s case, I have learned that customers typically submit postal money orders to claim their parcels
containing the controlled substance and/or controlled substance analogue they have ordered from
www.wickedherbals.guru, as further described below. The post office who received the money order then sends it to
SKYBERG via the US mail.

AFFIDAVIT OF MYHRER- 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO DANN OT BP WD YN

po bw NH NH HD ND HO HN ND HR HK HR! RF HF FEF RE oe
Oo ND UA BR WHO NY KS CO O FAHD A SP WO NY KK O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 18 of 53

Octane.” Some of the seized substances were sent to the USPIS Forensic Laboratory
Services in Dulles, VA for analysis. The resulting lab report indicated that the seized
substances contained, among other things, alpha-P VP, methylone, and/or ethylone.
According to DEA, methylone and ethylone are both types of synthetic cathinone.
B. Three SKYBERG Parcels Seized in Chehalis, WA in April 2016

23. On April 1, 2016, the Chehalis Post Office forwarded a Priority Express
Mail parcel addressed to “Khaleesi Jhonson, 500 Gilman Blvd, Issaquah, WA 98027” to
the USPIS as potentially suspicious. The parcel listed the sender as “Harley Skyberg, PO
Box 1163, Chehalis, WA 98532” and had a COD label requesting a payment of $175.36.
In addition, the parcel had a mailing label with a date of March 23, 2016. The delivery
confirmation number associated with the parcel was M477069103.

24. Postal Inspector France Bega, who received the parcel from the Chehalis
Post Office, researched “Harley Skyberg” on USPIS databases and found that similar
parcels sent by him in 2014 contained controlled substances.

25. On April 5, 2016, Inspector Bega contacted the Chehalis Post Office to
request any information that the post office had in its records regarding SKYBERG. The
post office found an “Application for Post Office Box” submitted by SCYBERG for PO
Box 1163. The post office also informed Inspector Bega that SK YBERG had just
dropped off 31 Priority Mail parcels to be mailed. All 31 parcels had COD labels, which,
in total, requested approximately $6,400 in payment from the recipients upon receipt of
the parcels. Inspector Bega asked the Chehalis Post Office to forward three of the 31
parcels to him and process the remaining parcels according to their respective mailing
labels.

26. On April 8, 2016, Inspector Bega received the three Priority Mail parcels
that he had requested. One of the three parcels was addressed to “Beau Schmidt, 6095
Lake Street, Indian River, MI 49749.” The parcel listed the sender as “Harley Skyberg,
PO Box 1163, Chehalis, WA 98532” and had a COD label requesting a payment of

AFFIDAVIT OF MYHRER- 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO NHN HD nH FP WW YN

N NO NHN WN WH HY NH KN KN eee RR RR et et
oD KN ON Rh WOW NY KH CO OO HAND DH HB WW NY F- ©

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 19 of 53

$165.15. In addition, the parcel had a mailing label with a date of April 5, 2016. The
delivery confirmation number associated with the parcel was M477071332.

27. Another one of the three parcels was addressed to “Donald Miller, 362
North Street, Standish, MI 48658.” The parcel listed the sender as “Harley Skyberg, PO
Box 1163, Chehalis, WA 98532” and had a COD label requesting a payment of $204.65.
In addition, the parcel had a mailing label with a date of April 5, 2016. The delivery
confirmation number associated with the parcel was M477071364.

28. I researched the recipients’ names and addresses and found the following:

a. “500 Gilman Blvd, Issaquah, WA 98027” was not a true and
deliverable address, and the name “Khaleesi Jhonson” was not associated with that
address. However, “Khaleesi Jhonson” was associated with a nearby address of “100
Gilman Blvd NE, Issaquah, WA 98027.”

b. “6095 Lake Street, Indian River, MI 49749” was a true and
deliverable address, but the name “Beau Schmidt” was not associated with the address.

C. “362 North Street, Standish, MI 48658” was a true and deliverable
address, but the name “Donald Miller” was not associated with the address.

29. Based on my training and experience, I knew that recipient addresses listed
on Priority Mail parcels containing controlled substances were often fictitious. I also
knew that recipient names on Priority Mail parcels containing controlled substances were
often not associated with the corresponding addresses. This is typically done in an effort
to conceal the identities of the individuals involved.

30. On April 18, 2016, I obtained a federal search warrant from United States
Magistrate Judge Brian A. Tsuchida for the three parcels described above—the parcels
addressed to “Khaleesi Jhonson,” “Beau Schmidt,” and “Donald Miller’—and opened
them.

31. The parcel addressed to “Khaleesi Jhonson” contained five round vials
labeled “Snowman” containing white powdery substances. It also contained an invoice
for five “SNOWMAN 2 ULTRA STRONG RESEARCH CHEMICAL POWDER .5G.”

AFFIDAVIT OF MYHRER- 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo HTD DO BP W NY

wo NO HO NH KN NY NY HN NO HH = | FF KF FP PF OS RK
Co ~ TNH HA BP WH NY K|& CO HO Fn HD A BW NY | O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 20 of 53

The invoice date was March 22, 2016. The substances were sent to the USPIS Forensic
Laboratory Services in Dulles, VA for analysis. The lab report indicated that the
substances contained alpha-PVP.

32. The parcel addressed to “Beau Schmidt” contained four small packages
with a Superman logo and labeled “Multi-purpose solution,” one small package labeled
“AMPED” with a description that said “Ladybug Attractant,” and one small package
labeled “White Water Rapid” with a description that said “Exuberance Powder; Ladybug
Attractant.” It also contained a similar invoice dated April 5, 2016. In addition, the parcel
contained two black business cards advertising, among other things, “Research
Chemicals” and “Party Pills” and website “www.wickedherbals.guru.” All seized
substances were sent to the USPIS Forensic Laboratory Services in Dulles, VA for
analysis. The lab report indicated that they all contained alpha-PVP.

33. The parcel addressed to “Donald Miller” contained one small package with
a Superman logo and labeled “Multi-purpose solution,” one small package with a
description that said “Capet Stain Remover,” one small package labeled “Zombie Eat

Flesh,” one vial labeled “Wicked Yeti,” one vial labeled “High Octane,” and one vial

| labeled “Drone.” It also contained a similar invoice dated April 4, 2016. In addition, it

contained two pink business cards advertising “www.wickedherbals.guru” and listing
“Guru Harley” as the “Owner/Operator” of the website. All seized substances, except for
“Zombie Eat Flesh,” were sent to the USPIS Forensic Laboratory Services in Dulles, VA
for analysis. The lab report indicated that all the substances contained alpha-PVP.
C. One SKYBERG Parcel Seized in Michigan in May 2016

34. On May 2, 2016, postal employees forwarded suspicious Priority Mail
parcel 9403311699000891785773 going to “Beau Schmidt” in Kalamazoo, MI, to Postal
Inspector Mark Dayhuff in the USPIS Detroit Division. The parcel had a return address
of “Harley Skyberg, PO Box 1163, Chehalis, WA 98532.” Inspector Dayhuff contacted
the recipient on the phone and obtained verbal consent to open the parcel. Inside the

parcel were two vials labeled “White Water Rapid” with a description that said

AFFIDAVIT OF MYHRER- 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo tI DBD OH PW NY

NHN bh HN HN KH WH NY KN NO KK - KF KK KF RF RPO Re
on DN ON BR WH NY KH CO OO FH HD A BP WO NY KF ©

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 21 of 53

“Exuberance Powder; Ladybug Attractant,” one vial labeled “Research Chemical” and
containing a white powdery substance, and two black pouches with a description that said
“Carpet Stain Remover.” The contents seized from the parcel were sent to the USPIS
Forensic Laboratory Services in Dulles, Virginia. The lab determined that “White Water
Rapid” and “Carpet Stain Remover” contained, among other things, alpha-PVP.
D. One SKYBERG Parcel Seized in Pennsylvania in August 2016

35. In August 2016, Postal Inspector Dave Heinke in the USPIS Philadelphia
Division intercepted Priority Mail parcel 94033116990001 14262050 with a return
address of “Harley Skyberg, PO BOX 1163, Chehalis, WA 98332.” Inspector Heinke
obtained verbal consent to open the parcel from the recipient. The parcel contained two
small pink packages labeled “Scooby Snax Potpourri” and one small red package labeled
“Mad Hatter Herbal Blend.” The parcel also contained an invoice similar to those found
in the parcels seized in April 2016, as well as black and pink businesses cards identical to
those found in those parcels.

36. | The seized contents were sent to the USPIS Forensic Laboratory Services
in Dulles, VA for analysis. The lab report indicated that the substances contained N-(1-
amino-3-methyl-1-oxobutan-2-yl)-1-(cyclohexylmethyl)-1H-indazole-3-carboxamide,
also known as AB-CHMINACA, a type of synthetic cannabinoid and federally controlled
Schedule I substance.”
E. TwoSKYBERG Parcels Seized in Pennsylvania in November and December
2016 and the Identification of SKYBERG’s Email Address

37. On November 7, 2016, Postal Inspector Staci Johnson in the USPIS
Pittsburg Division received a tip from a confidential informant that “bath salts” were

being shipped into the East Freedom, PA area via USPS COD services. Inspector

 

? In January 2015, DEA issued an order temporarily placing AB-CHMINACA into Schedule I. See 80 FR 5042, Jan.
30, 2015. In January 2017, DEA issued an order extending the temporarily placement of AB~-CHMINACA in
Schedule I. See 82 FR 8590, Jan. 27, 2017. In October 2017, DEA issued a final rule placing AB-CHMINACA in
Schedule I.

AFFIDAVIT OF MYHRER- 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o on nH vA Ff WY NY

NO NY DH NH HW YD NH NY NO YF FF YF KH KF FeO ES SS
oN KN A BR WOW NY KSK& CO HO On DHA PW NY KF S&S

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 22 of 53

Johnson intercepted Priority Mail COD parcel 940331 1699000658732521 from the East
Freedom Post Office based on the tip. The parcel listed the sender as “Harley Skyberg,
P.O. Box 919, Chehalis, WA 98532” and was addressed to “Tammy Ritchey, 209 Back
Street, East Freedom, PA 16637.” Inspector Johnson’s research showed that “209 Back
Street, East Freedom, PA 16637” was a true and deliverable address, but that “Tammy
Ritchey” was not currently associated with the address. The parcel also had a COD label
requesting a payment of $401.46 upon receipt.

38. Inspector Johnson was also informed by the East Freedom Post Office that
two individuals, a male and a female, had come to the post office to claim the parcel and
been turned away because they were trying to pay the COD with “starter checks,” which
was against USPS policy.

39. On November 14, 2016, the USPIS obtained a federal search warrant for
the parcel. Inside the parcel was a small package labeled “Eight Ballz.” Further inside the
pouch was a vial containing a sticky brown substance. The substance was field-tested
positive for a synthetic narcotic.’

40. On December 1, 2016, Inspector Johnson was notified by the East Freedom
Post Office that another suspicious COD parcel from “Harley Skyberg, PO BOX 919,
Chehalis, WA 98532,” addressed to the same recipient, arrived. This parcel, identified as
Priority Mail parcel 9405511699000491363038, was also seized and searched pursuant to
a federal search warrant subsequently obtained by the USPIS. Inside the parcel were three
plastic discs, each containing an off-white rock-like substance. The field test revealed that
the rock-like substance was alpha-PVP.

41. After the search, Inspector Johnson conducted a controlled delivery of the
parcel to the listed recipient’s residence and interviewed the residents. After Miranda,
one of the residents, Joseph Rininger, admitted that he had ordered “bath salts” from

“wickedherbal.com” and used his girlfriend’s name to receive the parcel. Rinniger then

 

3 This particular field test kit utilized by the investigators lacked ability to tell what kind of synthetic narcotic was
the substance that was being tested—it could only tell whether something was a synthetic drug or not.
AFFIDAVIT OF MYHRER- 11 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo ND A PW NY

NO NY NH NY NY KN NV WN NO HK &— - FF KF KF KF EF ES
oOo tnt NON NH BR WO NY KH CO HO RA DBD vA BP WY NY | &

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 23 of 53

showed Inspector Johnson an email invoice he had received from the website following
his purchase. This system-generated invoice was originally sent to
theharleyskyberg@gmail.com and informed theharleyskyberg@gmail.com that
“wickedherbals.guru” had received a new order from tammyritchey1@gmail.com. The
invoice was subsequently forwarded to harleyl skyberg@gmail.com and then to
Rinniger’s control.

42. On December 12, 2016, I conducted a Google search for the website
“Wickedherbal.com.” Google returned a similar website “www.wickedherbals.guru”. The
website had multiple products listed for sale. A Google search of “where to buy legal
bath salts online” returned “www.wickcedherbals.guru” twice as the search results on the
first page. I reviewed the products for sale on “www.wickedherbals.guru” and found
numerous products advertised as “legal bath salt.”

F. 46 SKYBERG Parcels Seized in Kelso, WA and Duncansville, PA in
February 2017

43. On February 9, 2017, the Kelso Post Office in Kelso, Washington,
forwarded to me 45 COD Priority Mail parcels, mailed by SK YBERG as suspicious. All
45 parcels were addressed to different addresses throughout the country. However, all
had the same return address of “Harley Skyberg, PO BOX 675, Kelso, WA 98626.” The
overwhelming majority of the 45 parcels had COD labels. All parcels had a profile that
was consistent with that of previously seized SK YBERG parcels.

44. On February 13, 2017, I received one additional COD Priority Mail parcel
M477167997, suspected of containing controlled substances. The parcel was intercepted
in transit in Duncansville, Pennsylvania, and was given to the USPIS as suspicious. The
parcel had a return address of “Harley Skyberg, PO BOX 919, Chehalis, WA 98532.”

45. lL obtained a federal search warrant on February 16, 2017 from United
States Magistrate Judge Brian A. Tsuchida for the 46 parcels. The contents inside the
parcels were exotically branded packages and vials that were either identical to or closely

resembled the contents of the previously seized parcels from SKYBERG.

AFFIDAVIT OF MYHRER- 12 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oo On KH vA FP W NH

NO NH NY NH KH WN NY NWN NO LS HF | FSF HFEF FOF Ee
oN DBO ON FF WO NY KH OO FN KH A FP WOW NY | CO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 24 of 53

46. Among the seized contents, I sent two substances labeled “Eight Ballz” and
“George Dubya” to the USPIS Forensic Laboratory Services in Dulles, VA for analysis.
On August 31, 2018, I received a report back from the lab. The report indicated that
“Eight Ballz” contained, among other things, alpha-Pyrrolidinopropiophenone, also
known as a-PPP, and 4-fluoro-a-pyrrolidinohexiophenone, also known as 4-F-a-PHP. The
report also indicated that “George Dubya” contained, among other things, a-PPP.
According to the report by the USPIS Forensic Laboratory Services, a-PPP and 4-F-a-
PHP are structurally similar to alpha-PVP.

G. Second Visit to www.wickedherbals.guru

47. On February 12, 2017, I visited www. wickedherbals.guru and captured
images of items sold on the website. Some of the items being advertised on the website
were items that had been previously seized by the USPIS and tested positive for
controlled substances. These items included “White Water Rapid Exuberance Powder,
Ladybug Attractant .5G,” “AMPED Exuberance Powder Ladybug Attractant .5G,” and
“Ultra Premium High Octane Research Chemical 500MG.”

H. Additional Seizures of over 50 SKYBERG Parcels between August and
December 2017

48. On August 28, 2017, the Castle Rock Post Office located in Castle Rock,
WA, forwarded six Priority Mail COD parcels to the USPIS as suspicious. All six parcels
listed “Harley Skyberg, PO Box 919, Chehalis, WA 98532” as the sender. The profile of
the forwarded parcels was consistent with the previous SKYBERG parcels that contained
controlled substances and/or controlled substance analogues.

49. On September 6, 2017, the Castle Rock Post Office forwarded 11
additional Priority Mail parcels to the USPIS as suspicious. All 11 parcels listed “Harley
Skyberg, PO Box 919, Chehalis, WA 98532” as the sender, and nine of the 11 had COD
labels. The profile of the forwarded parcels was consistent with the previous SKYBERG

parcels that contained controlled substances and/or controlled substance analogues.

AFFIDAVIT OF MYHRER- 13 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oo mH nN KH A BP WD NY

NM NO HN HN NY YD NV NY CN HH He =| Ee Ee Re i
oOo I HN NA FP WOW NY KH CO OO Wn KH A FP WY NY KF OC

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 25 of 53

50. On September 29, 2017, the Chehalis Post Office forwarded ten Priority
Mail parcels to the USPIS as suspicious. All ten parcels listed “Harley Skyberg, PO Box
919, Chehalis, WA 98532” as the sender, and seven of the ten parcels had COD labels.
The profile of the forwarded parcels was consistent with the previous SCYBERG parcels
that contained controlled substances and/or controlled substance analogues.

51. On October 11, 2017, the Chehalis Post office forwarded 28 Priority Mail
parcels to the USPIS as suspicious. All 28 parcels listed “Harley Skyberg, PO Box 919,
Chehalis, WA 98532” as the sender, and 24 of the 28 parcels had COD labels. The profile
of the forwarded parcels was consistent with the previous SEYBERG parcels that
contained controlled substances and/or controlled substance analogues.

52. lL obtained four separate federal search warrants for these parcels. The
parcels all contained packages and/or vials that were similar to the previously seized
contents.

53. I selected a few of the seized pouches, packages, and vials, including the
ones labeled “White Water Rapid,” “White Lightening,” “High Octane,” “Snowman,”
“Wicked Yeti,” “Scooby Snax,” “Klimax,” “White Tiger,” “Kush Extra,” “Supergirl,”
“{Brown,” “Charles,” “Fairly Legal,” “AMPED,” “Go Gaine,” and “Eight Ballz,” and
sent them to the USPIS Forensic Laboratory Services in Dulles, VA for analysis. On
August 31, 2018, I received a report back from the lab. The report indicated that all the
substances submitted contained 3,4-tetramethylene-a-pyrrolidino-valerophenone (also
known as TM alpha-PVP), 4-methylpentedrone, FUB-AMB, N-ethylpentylone, 4-
methyl-a-prryolidinohexiophenone (also known as 4-methyl-a-PHP), and/or 4-f-a-PHP.
The report noted that 4-methylpentedrone and N-ethylpentylone are structurally similar to
pentedrone and ethylone, respectively, both Schedule I controlled substances. In addition,
according to the DEA, FUB-AMB is a type of synthetic cannabinoid and has been
categorized as a Schedule I controlled substance since November 2017.

54. On December 27, 2017, the Chehalis Post office forwarded one incoming
international parcel from Hong Kong, China, addressed to “Harley Skyberg, PO Box 919,

AFFIDAVIT OF MYHRER- 14 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Om ND nA BP WW NY

NO WO NH WH NHN NY NY NN NO KH KF KF FF KF SF FEF PE
Oo DON A BP WO NY KH CO OHO OAH KD nH BP WY NY KK &

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 26 of 53

Chehalis, WA 98532” as suspicious. After receiving a positive alert from a narcotic K-9,
I obtained a federal search warrant for the parcel on January 12, 2018. Inside the parcel
was approximately 476 grams of a white powdery substance. I forwarded the substance
to the Washington State Patrol Crime Laboratory for analysis. The lab report indicated
that the substance contained 1-(4-methylphenyl)-2-(pyrrolidin-1-yl)hexan-1-one, also
known as MPHP. According to the DEA, MPHP is a type of synthetic cathinone that

was placed into Schedule I in July 2019.

I. Postal Money Orders and Other Payment Methods

55. In January 2018, I researched the USPS’s postal money order database and
identified at least 313 money orders that were made and mailed to SKYBERG by USPS
customers, including multiple individuals who were listed as the recipients on previously
seized SKYBERG parcels. Each money order was typically for several hundred dollars,
ranging anywhere from $100 to $500. The majority of these money orders were
forwarded to SKYBERG’s addresses listed on the parcels and ultimately deposited into
various bank accounts under SK YBERG’s control at various banking institutions.

56. _Lalso reviewed records associated with SK YBERG’s bank accounts and
accounts at various payment processing service companies. I learned that SKYBERG
collected payments from his clients in multiple different ways, including through
payment services such as Stripe, Venmo, Western Union, Facebook, and even
cryptocurrency.

J. SKYBERG’s Bitcoin Alpha-PVP Purchase

57. In March 2018, I obtained from Coinbase records associated with a
Coinbase account owned by SKYBERG, User ID 59078b05cd453c0f0ce40573. Coinbase
is an online digital currency exchange that allows its users to buy, sell, store, and transfer
a number of cryptocurrencies, including Bitcoin.

58. A review of the account’s transaction records revealed that on June 23,
2017, SKYBERG, on three separate occasions, sent approximately 0.74, 0.74, and 0.81

Bitcoin to the same recipient. There was a corresponding note for each transaction. The

AFFIDAVIT OF MYHRER- 15 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oo Oon HD vA FP WH NO

NY NY BH NH NY NY NY KN NO KH HK KH KF KF RP SF SE Ee
Oo DAA On BB WO NY K& CO HO DAA HD vA PH NY KF S&S

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 27 of 53

first transaction was accompanied with a note saying “Harley apvp order 3 ki.” The
second and third transactions were accompanied with an identical note saying “harley’s
apvp order.” The value of Bitcoin transferred for each transaction was $2,002.37,
$2,002.37, and $2,202.37 at the time of the transaction, respectively.

K. First Undercover Buy

59. On March 26, 2018, Postal Inspector Nelson Rivera and I visited
www.wickedherbals.guru. The website was still active. On the same day, I conducted an
undercover buy from www.wickedherbals.guru and ordered one “WICKEDPLATTER:
Wicked sampler platter 8 units research chemicals for $169.99” and one “GOGAINE:
GOGAINE Research Chemical Powder 500MG.” After ordering, I received an email
invoice from harleyl skyberg@gmail.com. The invoice had a subject line that read “Order
Confirmation Notice” and contained the invoice number, order date, payment, and items
ordered. At the bottom of the invoice, there was a note saying that a customer could
check the status of his or her order by visiting
http://www. wickedherbals.guru/myaccount.sc. This order, however, never arrived.

60. On April 17, 2018, Inspector Rivera visited www.wickedherbals.guru and
submitted an order for the same products.

61. On April 23, 2018, I received a Priority Mail COD parcel from SKYBERG
at the undercover PO Box address. The COD label requested a payment of $269.18,
which was the amount due for the original order. I forwarded a postal money order for
the same amount to SKYBERG and claimed the parcel. Inside the parcel was a package
labeled “BUD FACTORY Mango Funk,” which was not what Inspector Rivera had
ordered.

62. On April 30, 2018, I received another Priority Mail parcel from SKYBERG
at the undercover PO Box address, but this time without a COD label. The parcel
contained the items Inspector Rivera had original ordered. The packaging and branding
for the items were consistent with those for the items that had been previously seized from
SKYBERG.

L. _—_ Search of harleyiskyberg@gmail.com UNITED STATES ATTORNEY

AFFIDAVIT OF MYHRER- 16 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo mH AN Dn PW NY

NO NO NH NH NH NY NO YN NO HK YK FF Fe RP RF RPS
Oo THN mA BB WO NH —&§ CO OO DWBr KH A BW NY HK SC

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 28 of 53

63. In June 2018, I obtained a search warrant authorizing the search of
harleylskyberg@gmail.com. In July 2018, I received a return from Google and reviewed
the emails sent and received by harley] skyberg@gmail.com. Google identified “Harley
Skyberg” as the account holder of harley1skyberg@gmail.com. Included in the return
were approximately 2,000 emails received between November 2016 and October 2017
and titled “New Order Notice,” which contained details about orders received by
SKYBERG via www.wickedherbals.guru, such as invoice number, payments due, order
date, and customer contact information. The total amount of payments due to SKYBERG
according to these invoices exceeded $600,000.

64. Also included in the return were SK YBERG’s email communications with
office@dharmachem.org during 2017. A Google search revealed that dharmachem.org
was frequently mentioned as a supplier of “research chemicals” by internet users on a
website such as Reddit. A similarly-named, China-based company “dharmachems.com”
was also identified as a supplier of acetyl fentanyl, an analog of fentanyl, by the World
Health Organization (WHO) in 2015.* Below are some of the representative email
communications between SKYBERG and office@dharmachem.org:

a. On May 15, 2017, harley] skyberg@gmail.com sent an email to
office@dharmachem.org: “Hello, This is the second email requesting a quote for 1 kilo
th-pvp. Can you fill this order to the US? Harley.”

b. On May 16, 2017, office@dharmachem.org replied to
harleylskyberg@gmail.com: “Hello, Harley, we have good apvp analogue, TH-PVP is
weak compare [sic] to new apvp analogue. do you need exactly th-pvp? new apvp
analogue stronger and price is higher than th-pvp. Yes, we guarantee successful delivery

to US. Best regards, Angel Hao.”

 

4 Expert Committee on Drug Dependence, World Health Organization, Acetylfentanyl Critical Review Report (Nov.
2015), http://www.who.int/medicines/access/controlled-substances/5.2_Acetylfentanyl_CRev.pdf.
AFFIDAVIT OF MYHRER- 17 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo OO NI HD WH PHP W NY

NO bh NH HPO NH HN ND NH NO HH | | HF HF Se SF EF SE
yo DANA OH BR WO NYO KF CO OO FA KBD HA FP WW NY FY O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 29 of 53

c. On May 16, 2017, harleyl skyerg@gmail.com replied to
office@dharmachem.org: “I would like the best PVP possible, as long as its white. I
would also like % kilo of the MPD too. Can I get the combined price and ill pay today.”

d. On May 17, 2017, office@dharmachem.org replied to
harley1skyberg@gmail.com: “apvp best analogue USD 2000/kg, 4MPD USD 1750/kg,
USD 3650 total, shipping cost included. Please send Bitcoins to the following address,
1CD2hcXK yEQCH3mzXP7sD9i8TZqWFa8L42 . .. After arrang[ing] the payment, pls
confirm it and provide the following info: The contact telephone No. (for courier
service), the shipping address and consignee name.”

e. On May 17, 2017, harley1 skbyberg@gmail.com replied to
office@dharmachem.org: “Hello, I sent $2000USD through bitcoin for the APVP and
MPD order. I will be sending another $1650usd immediately from a different bitcoin
wallet. Please send 2 kilos total to the address below. Once I received these two, I will
immediately order two more kilos, and continue this process hopefully for a long time.
My phone number is: 619.796.8108. My address is: Harley Skyberg, PO box 5574, New
York, NY 10185, USA, 619-796-8108. Thank you in advance for your honest business
practices.”

f. Later the same day, harley1skbyerg@gmail.com replied to
office@dharmachem.org with the following: “Full amount paid for : 1 kilo APVP, 1 Kilo
MPD. THANKS.” Attached to the email were screenshots showing bitcoin payments.
M.  chinglabs575@gmail.com and theharleyskyberg@gmail.com

65. Ihave also received emails seized from a Google email account
chinglabs575@gmail.com pursuant to a search warrant filed in the Southern District of
Mississippi in December 2016 as part of the investigation on a Chinese drug supplier

known as “Ching Labs.”> The emails I obtained included emails directly exchanged

 

> An open source search of Ching Labs showed a Facebook page of the company with a description that says: “Our
products are not offered for human consumption. Highest quality guarantee” [sic] and the website of
https://chinglabs.com. The picture on the Ching Labs Facebook page also had a caption: “Ching Labs: Chinese
Research Chemical Vendor.”

AFFIDAVIT OF MYHRER- 18 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o ON DH Oo BP WW NY

NO NO NH NH NHN YN ND ND NO XH HH &— FSF KF HF KF | KF
Oo ND DN ON BP WOW NY —K& COC OHO DOA HD nH FP WO NY | S&S

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 30 of 53

between “Sarah Zhang” at chinglabs575@gmail.com and “Harley Skyberg” at
theharleyskyberg@gmail.com in September 2016.

66. One such email, sent from theharleyskyberg@gmail.com to
chinglabs575@gmail.com on September 13, 2016 said: “Thank you for responding.
Please send asap, I have several hundred orders backed up right now. Also, how many
total shipments for the kilo are you sending? The address is: Harley Skyberg, PO box
574, New York, NY 10185, USA, PH#619.319.8775. As soon as [I] receive this full
shipment I’m already prepared to purchase another one immediately. I await the tracking
number(s).. Thanks again, Harley Skyberg, Nitefire Distribution, LLC.”

67. On September 17 and 18, 2016, the two again exchanged a series of emails
about ordering and shipping controlled substances and/or controlled substance analogues
from China. A September 17, 2016 email from chinglabs575@gmail.com to
theharleyskyberg@gmail.com stated: “We can send you |kg 4f-php, if you received my
last email and I will add 100g th-a-Pvp to it to compare the quality. I asked and it seems
the order can’t be changed because we only have 0,5 kg in stock of th-a-pvp, and my boss
didn’t order more because it doesn’t sell as well as 4-cl-pvp and 4f-php. Dear we have
also a new stimulant the new apvp version large crystal appp if you want I can add also a

very small sample of that.”

 

Ching Labs was also a subject of a media investigation by NBC News. According to a news story published
by NBC Nightly News in August 2017, an NBC journalist googled “buy fentanyl” and Ching Labs was the first
company that appeared on the search result page. The journalist, using an alias “Richard Stevens,” then sent an
online message to Ching Labs, which said: “I am interested in getting fentanyl sent to us in the United States.”
Within minutes, the journalist received an email response from Ching Labs, which sad: “Hello, we have a very
potent fentanyl analogue, very similar in potency to the original. We ship to USA. We only accept bitcoin as
payment method.”

The journalist then followed up with another email, which said: “Is it possible to get it to me without it
being taken by U.S. customs?” Again, within minutes, the journalist received an email response, which said: “We
provide a reship guarantee, also we ship using ingenious packaging. My name is Sarah, nice meeting you, Mr.
Richard :)”

The journalist sent another follow up email: “That is great news, Sarah. Would you be willing to send mea
picture of the packaging?” Approximately ten minutes later, the journalist received an email with a picture
describing the typical packaging of fentanyl.

AFFIDAVIT OF MYHRER- 19 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oo HAN ND nH BW NY Ke

NN bw PO KN NY NY NV NN NY HR = HF HK FF | Fe RP RS
oo tI NHN MN BW NY KH CO Hn HD A FP W NY YF SO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 31 of 53

68.  theharleyskyberg@gmail.com emailed back on the same day and said: “I
would prefer a kilo of any good variation of PVP.” On September 18, 2016, the
communication between the two continued with chinglabs575@gmail.com saying: “Ok
dear we will send the new APPP[.] The 4f-php most probably will become illegal soon[.]
Regards.” theharleyskyberg@gmail.com wrote back, asking: “Do you have the pvp
analog? Are you shipping today?” chinglabs575@gmail.com responded and said: “They
will send the APPP instead from the lab. The 4f-php batch did not crystallise [sic] and
they lost the batch. They said it would take longer and was not possible to send out on
Monday so we decided to cancel the synthesis for the 4f-php and send appp instead,
which is already finished the synthesis.”

N. Search of theharleyskyberg@gmail.com

69. Based on the evidence described above, I obtained a federal search warrant
for theharleyskyberg@gmail.com on September 10, 2019. I subsequently received a
return from Google. Google records confirmed that the account holder of
theharleyskyberg@gmail.com was “Harley Skyberg.” I found the following
representative email exchanges between theharleyskyberg@gmail.com and his drug
suppliers:

a. On March 11, 2015, theharleyskyberg@gmail.com sent an email to
“Vincent:” “Do your [sic] have tracking numbers for the other two products? Also when
will you have 3-Mmc I’m ready to order a kilo of 3-mmc. Also, please keep me informed
on any upcoming compounds that you will be producing. The rcs I need most are
Shhh... MDPV, BK-MDMA, A-Pvp, Pentylone, Flephedrone, Methoxetamine or
Methophenedrine, 2-FMC, 3-FMC, 2-FA, 2-ce, MeoPPP, 5-meo-mipt, 4-FMA, ANY
NEW RC. thanks, and can I get the tracking numbers for the two other orders. Then as
soon as the new batch is ready let me know. Also, check out the apps Xoom, and
Transwise I believe.”

b. On June 28, 2016, theharleyskyberg@gmail.com sent an email to
chanapril@hotmail.com and said: “Can I please get a quote for: 2 kilos 4c-pvp[,] 1 kilo

AFFIDAVIT OF MYHRER- 20 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So mA NN On BP W NY

NO NY BB YN NY NY NV NV NO HH |= FP PF FP RK PF
onyI NH A BPW NY KH CO GO DHnN NH Hn SP W NY KF OS

 

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 32 of 53

ab-chiminaca.” “April Chan,” using chanapril@hotmail.com, responded: “Hi, 4c-pvp is
1700/kg and ab-c is 1900/kg. Could you please let me know did you ever order 4c-pvp
before? It’s similar with apvp, but I think 4f-php is better than 4c, I just judge it by their
sales. 4f is 1650/kg.”

C. On July 13, 2016, theharleskyberg@gmail.com replied back to
chanapril@hotmail.com and said: “Hello, Please send me one kilo 4F-PhP. I sent
USD$1600 via Western [U]nion. Send to: Harley Skyberg[,] Nitefire Distribution, LLC,
PO BOX 1163, Chehalis, WA 98532. The MTCN is: 823-792-2339[.] As soon as I get a
confirmed tracking number. I will order another kilo for a total of 5. Thank you. Harley.”
OQ. Additional Undercover Buys

70. On October 16, 2019, I conducted an undercover buy from
wickedherbals.guru. I ordered “4F-PVPP” and “Beak UK Premium Research Chemical
Snuff.” On the same day, I received an email order confirmation from “Harley Skyberg”
at harleyskyberg87@gmail.com. On October 18, 2019, I received an email from
stamps.com, “at the request of Harley Skyberg,” with tracking number 9403 3118 9922
3580 2270 59. On October 21, 2019, I received an email from USPS stating the parcel
had arrived at the undercover address. On October 23, 2019, Postal Inspector Harrold
picked up the parcel and opened it. Inside the parcel were the items ordered, consistent in
their visual with previously-seized items from SK YBERG.

71. On October 28, 2019, Postal Inspector Michael Fischlin conducted another
undercover buy from wickedherbals.guru. Inspector Fischlin ordered “3C-MMC ULTRA
RARE RESEARCEH CHEMICAL .5G” and “4F-FLORPHENIDATE ULTRA RARE
RESEARCH CHEMICAL .5G.” On the same day, I received an email order confirmation
from “Harley Skyberg” at harleyskyberg87@gmail.com. I replied to the email and said I
would like to pay with bitcoin. Later the same day, “Harley Skyberg” at
harleyskyberg87@gmail.com responded with a screenshot of a bitcoin wallet address of
14xbKCJrmeuSPftMOUSgV8Y w3mmraMxfqs. I arranged the bitcoin payment to be
made to the wallet address provided by SKYBERG.

AFFIDAVIT OF MYHRER- 21 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NI NH WO F&F W YN

NO NO NH YH HN WH NV NY NO KH LF HF § FSF HB YS EF OE
oOo aD DN ON BB WO NY KH CO OHO WA DBD An FP WO NY KF SO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 33 of 53

72. On October 30, 2019, I received an email from stamps.com, “at the request
of Harley Skyberg,” with tracking number 9405 5118 9922 3549 7294 11. On November
4, 2019, USPS tracking records indicated that the parcel had been accepted in Vancouver,
WA and would be delivered to the undercover address by Wednesday, November 6,
2019.

P. Identification of the SUBJECT STORAGE UNITS 1 and 2

73. As described above, I have obtained and reviewed bank records associated
with multiple bank accounts under SK YBERG’s control in the course of this
investigation. From the review of those bank records, I have learned that SKYBERG has
been making regular payments to multiple storage facilities.

74. The bank records I most recently reviewed were for SK YBERG’s US Bank
account *6229 from October 2018 to February 2019. The records showed that during the
period, SKYBERG made monthly payments to Northwest Self Storage located in Kelso,
WA, and a storage facility in Lacey, WA.

75. In November 2019, I obtained records from the Kelso branch of Northwest
Self Storage, located at 1699 13 Ave S, Kelso, WA 98626. The records, which included
activity and transaction logs and payment records, identified SK YBERG as the current
tenant of Unit D245 (SUBJECT STORAGE UNIT 2) and showed that SKYBERG had
been regularly accessing it since November 2016. The most recent access to SUBJECT
STORAGE UNIT 2 by SKYBERG was August 31, 2019. The payment records also
matched SK YBERG’s US Bank records.

76. Also in November 2019, I obtained records from Express Storage, located
at 5200 Lacey Blvd SE, Lacey, WA 98504. The records, which included a rental
agreement, payment records, and activity and transaction logs, identified SK YBERG as
the current occupant of Room 259 (SUBJECT STORAGE UNIT 1) and showed that
SKYBERG had been renting a storage unit at the location since September 2014. The
payment records also matched SK YBERG’s US Bank records.

AFFIDAVIT OF MYHRER- 22 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo NI WD On HP W NY =

NO NO NH NY YN NY NY WN NO HH H— | FF KF HF | Re Re
on KN ON Bh DH NY KH CO OO HFA HDA HA FH YW NY | O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 34 of 53

77. As described further below, drug traffickers frequently utilize storage units
to store drugs, drug processing equipment, or to otherwise facilitate their drug trafficking
operations. I know, from my observations and review of various records, that

SKYBERG, in particular, resides in a small mobile home and frequently changes his

residential location. Combined with the fact that SK YBERG has been maintaining

multiple storage units for years, this makes it likely that the SUBJECT STORAGE
UNITS contain evidence of SCYBERG’s drug trafficking activities.

Q. Surveillance and Tracking of SKYBERG and Identification of the
SUBJECTIVE PREMISES, SUBJECT VEHICLES 1 and 2, and SUBJECT
STORAGE UNIT 3

78. On July 26 and 27, 2018, I conducted surveillance at S({YBERG’s mobile
home, located at the time inside a RV park at 150 Happy Trails Road, Castle Rock, WA
98632. I had previously located SK YBERG’s mobile home from a return address on one
of SKYBERG’s outgoing parcels. In the course of this two-day surveillance, I observed
SKYBERG driving both SUBJECT VEHICLES 1 and 2.

79. On August 20, 2019, I conducted surveillance at SK YBERG’s mobile
home, now located inside a RV Park at 7603 NE 13" Ave, Lot 120, Vancouver, WA
98665 (SUBJECT PREMISES). I had previously identified this RV park as SKYBERG’s
potential location based on the locations of mailing facilities used by SKYBERG to ship
and receive his mail items.

80. Parked adjacent to the SUBJECT PREMISES were SUBJECT VEHCILE
1 and SUBJECT VEHCILE 2. SUBJECT VEHCILE 2 had two bikes attached to a bike
rack. Later that day, around 12:13 p.m. I saw a male I identified as SKYBERG, based on
my previous review of his pictures, leaving the RV park in SUBJECT VEHCILE 1 and
turned right onto NE 13 Ave. SUBJECT VEHCILE 1 then turned right onto NE 78"
Street, going under I-5, before turning right on to NE 6" Ave. I was able to locate
SUBJECT VEHCILE 1 in a parking lot outside of a Safeway grocery store. At

AFFIDAVIT OF MYHRER- 23 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So ON DH On FP WY NH

wo NH NY NH KN NY NY NV NN —-— &- HF FF KF EF OO S| ES Ee
on NON mH BR WHO NY KH CO O HN HD A FP WO NY YK OC

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 35 of 53

approximately 12:20 p.m., SKBYERG got back into SUBJECT VEHCILE 1 and
departed the Safeway parking lot. I was unable to keep up with SKBYERG.

81. I continued my surveillance on August 22, 2019. At around 10:00 a.m. I
noticed that SUBJECT VEHCILE 1 was not parked in front of the SUBJECT
PREMISES. SUBJECT VEHCILE 2 was parked in front of the SUBJECT PREMISES
and no longer had the two bicycles attached to its back. As I drove past the SUBJECT
PREMISES, I noticed SKYBERG driving SUBJECT VEHCILE 1 and approaching the
RV park toward my direction. I drove around the RV park. When I got back to
SKYBERG’s residence, both SUBJECT VEHCILES were parked in front of the
SUBJECT PREMISES. I did not see SKBYERG leave the SUBJECT PREMISES again
that day.

82. I subsequently spoke to the owners of the RV park and confirmed that
SKYBERG was the sole occupant of the SUBJECT PREMISES. I also did not see
anyone else entering or coming out of the SUBJECT PREMISES or driving the
SUBJECT VEHICLES during my two-day surveillance.

83. On September 30, 2019, I obtained a federal tracking warrant for
SUBJECT VEHICLES 1 and 2. I installed the GPS trackers on both vehicles on October
2, 2019 and began reviewing SK YBERG’s travel patterns. Below is a sample of some of
the notable travel patterns I observed during the duration of the tracking:

a. On October 16, 2019, at approximately 2:38 p.m., SUBJECT

VEHICLE 1 left the SUBJECT PREMISES. It stopped near the intersection of E 7” St
and Main Street in Vancouver, WA, and then traveled and stopped at the United States
Post Office located at 1211 Daniels Street, Vancouver, WA 98666 (hereinafter “Daniels
Street Post Office”) at approximately 3:57 p.m. The post office later notified me that it
had received five Priority Mail parcels that listed the return address as “Harley Skyberg,
PO Box 239, Vancouver, WA 98665 (SUBJECT PO BOX)” on October 16, 2019. The
parcels shared the same profile with the previously seized SKEYBERG parcels.

AFFIDAVIT OF MYHRER- 24 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o OND nA PW NY

NN wb BP NY NH HKD WN NHN KN F&F HB FF HH | HS SE SE S|
Co TN nN BPW NY KH COO HAN KD Hn BPW NY KK O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 36 of 53

b. On October 18, 2019, at approximately 3:10 p.m., SUBJECT
VEHICLE 1 left the SUBJECT PREMISES. It stopped at a 7-Eleven gas station and
traveled south. It then stopped on one street over from the Daniels Street Post Office. I
was later notified that the parcel containing the October 16 undercover order and listing
the return address of “Harley Skyberg, PO Box 239, Vancouver, WA 98665 (SUBJECT
PO BOX)” was received by the Daniels Street Post Office on October 18, 2019.

C. On November 4, 2019, at approximately 2:55 p.m., SUBJECT
VEHICLE 2 left the SUBJECT PREMISES. It stopped outside of the SUBJECT PO
BOX. It next stopped at a Northwest Self Storage location at 7523 NE Hwy 99 Suite A,
Vancouver, WA 98665 (SUBJECT STORAGE UNIT 3). It then traveled and stopped at
the United States Post Office located at 2700 Caples Avenue, Vancouver, WA 98661. I
was later notified that the parcel containing the October 28 undercover order and listing
the return address of “Harley Skyberg, PO Box 239, Vancouver, WA 98665 (SUBJECT
PO BOX)” was received by the Caples Avenue Post Office on October 16, 2019.

85. On November 5, 2019, I obtained records from the Northwest Self Storage
location at 7523 NE Hwy 99 Suite A, Vancouver, WA 98665 (SUBJECT STORAGE .
UNIT 3). The records confirmed that SKYBERG began leasing Storage unit #B190 at the
location on November 4, 2019.

84. In all three examples discussed above, SK YBERG started from the
SUBJECT PREMISES, drove one of the SUBJECT VEHICLES, and eventually ended
up at a post office, where parcels originated from SKYBERG and suspected to contain
controlled substances and/or controlled substance analogues were received on the same
day. This makes it likely that the SUBJECT PREMISES holds drugs distributed by
SKYBERG and that the SUBJECT VEHICLES are used to transport such drugs to postal
locations for mailing.

R. __ Digital Devices
85. As discussed further below, digital devices in drug traffickers’ possession,

including cellphones, computers, and tablets, can reveal valuable evidence of drug

AFFIDAVIT OF MYHRER- 25 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oo I HD A BP W NY

mB NO WV NY WN HD NN KN NO $= KF HF HF YF FSF RPO OF ES
oY DH OH BP WO NY KH CO OO FTnA HD A FP W NY YY O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 37 of 53

trafficking. This is particularly true in SK YBERG’s case. As described above,
SKYBERG relies heavily on the internet and emails to advertise and distribute his drugs,
as well as to communicate with co-conspirators and suppliers. Because digital devices are
used to send and receive emails and access the internet, it is likely that any digital device
located during the search of the SUBJECT PREMISES, SUBJECT VEHICLES,
SUBJECT STORAGE UNITS, and/or SUBJECT PO BOX contains evidence of
SKYBERG’s drug trafficking activities.

TACTICS USED BY DRUG TRAFFICKERS

86. Based upon my training, experience, and participation in this and other
investigations involving drug trafficking, my conversations with other experienced
investigators and law enforcement investigators with whom I work, and interviews of
individuals who have been involved in the trafficking of methamphetamine, heroin,
cocaine and other drugs, I have learned and know the following.

87. Drug traffickers often use “stash houses” to conceal their illegal activities
and contraband. Such stash houses allow drug traffickers to keep their contraband at a
hidden location, where they may not live, thereby making it more difficult for law
enforcement and/or competitors to identify these locations where drugs and drug
proceeds may be hidden.

88. It is common for drug traffickers to hide proceeds of illegal drug sales and
records of illegal drug transactions in secure locations within their residences, stash
houses, storage units, garages, outbuildings and/or vehicles on the property for their
ready access and to conceal them from law enforcement authorities.

89. It is common to find papers, letters, billings, documents, and other writings,
which show ownership, dominion, and control of businesses, residences, and/or vehicles
in the residences, stash houses, storage units, garages, outbuildings and/or vehicles of
drug traffickers. Items of personal property that tend to identify the persons in residence,
occupancy, control, or ownership of the premises also include canceled mail, deeds,

leases, rental agreements, photographs, personal telephone books, diaries, utility and

AFFIDAVIT OF MYHRER- 26 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo on nH vn fF WD NY

N NO HN NH NH NH KN HN YN =| RR KF YF FF FOES
On HN A FBR WY NY KH CO HO Dn DBD HH BP WH NY YF OC

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 38 of 53

telephone bills, statements, identification documents, keys, financial papers, rental
receipts and property ownership papers, personal and business telephone and address
books and telephone toll records, and other personal papers or identification cards in the
names of subjects involved in the criminal activity being investigated.

90. Drug traffickers frequently amass large amounts of proceeds, in the form of
cash, from the illegal sale of drugs that they attempt to legitimize or “launder.” To
accomplish this goal, drug traffickers use financial institutions and their attendant
services, securities, cashier's checks, safe deposit boxes, money drafts, real estate, shell
operations, and business fronts. Persons involved in drug trafficking and/or money
laundering keep papers relating to these activities for future reference, including federal
and state tax records, loan records, mortgages, deeds, titles, certificates of ownership,
records regarding investments and securities, safe deposit box rental records and keys,
and photographs. I know from my training and experience that often items of value are
concealed by persons involved in large-scale drug trafficking inside of safes, lock boxes,
and other secure locations within their residences, outbuildings, and vehicles.

91. Drug traffickers often place assets in names other than their own to avoid
detection by investigative/police agencies, and even though these assets are in the names
of other individuals or businesses, the drug traffickers actually own and continue to use
these assets and exercise dominion and control over them.

92. Drug traffickers often document aspects of their criminal conduct through
photographs or videos of themselves, their associates, their property, and their products,
including drugs and drug proceeds. Drug traffickers usually maintain these photographs
or videos in their possession.

93. Drug traffickers often maintain large amounts of US currency in order to
maintain and finance their ongoing illegal drug trafficking business. Often, drug
traffickers from other countries operating in the United States use wire remitters and bulk

cash transfers to transfer currency to co-conspirators living in other states or countries.

AFFIDAVIT OF MYHRER- 27 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo TH vA fF WO NY

NO NO NO ND HN NH HN NY NO HH = H- | FF HF FEF FE Ke
oOo aD DN NH B WO NY KH CO OO DBA KH A FP WO NY KF S&

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 39 of 53

94. Drug traffickers commonly have in their possession, on their person, and at
their residences and/or in their storage units, firearms and other weapons, which are used
to protect and secure their property.

95. Drug traffickers use mobile electronic devices including cellular telephones
and other wireless communication devices to conduct their illegal activities. For example,
traffickers of controlled substances commonly maintain records of addresses, vehicles, or
telephone numbers that reflect names, addresses, vehicles, and/or telephone numbers of
their suppliers, customers and associates in the trafficking organization. It is common to
find drug traffickers keeping such records of said associates in cellular telephones and
other electronic devices. Drug traffickers frequently change their cellular telephone
numbers to avoid detection by law enforcement, and it is common for drug traffickers to
use more than one cellular telephone at any one time.

96. Drug traffickers use cellular telephones to maintain contact with their
suppliers, distributors, and customers. They prefer cellular telephones because, first, they
can be purchased without the location and personal information that landlines require.
Second, they can be easily carried to permit the user maximum flexibility in meeting
associates, avoiding police surveillance, and traveling to obtain or distribute drugs.
Third, they can be passed between members of a drug conspiracy to allow substitution
when one member leaves the area temporarily. Since the use of cellular telephones
became widespread, every drug trafficker with which I have interacted has used one or
more cellular telephones for his or her drug business. I also know that it is common for
drug traffickers to retain in their possession cellular phones that they previously used, but
have deactivated or discontinued using. Based on my training and experience, the data
maintained in a cellular telephone used by a drug trafficker is often evidence of a crime
or crimes. This includes the following:

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic
Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile

AFFIDAVIT OF MYHRER- 28 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co OHO tT KH nA BP WY NY

wo NO NH NHN NH NY NO NO NO we RR Re RE Ee ES
on DN Wn BP WO NY KH CO HO DA HD A FP WW NY YK OS

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 40 of 53

Subscriber Identity, or IMSD), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider, allow us to obtain subscriber
information, and uniquely identify the telephone. This information can be used to obtain
toll records, to identify contacts by this telephone with other cellular telephones used by
co-conspirators, to identify other telephones used by the same subscriber or purchased as
part of a package, and to confirm if the telephone was contacted by a cooperating source.

b. The stored list of recent received calls and sent calls is important
evidence. It identifies telephones recently in contact with the telephone user. This is
valuable information in a drug investigation because it will identify telephones used by
other members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. If the user is under surveillance, it identifies what
number he called during or around the time of a drug transaction or surveilled meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and associates of the user who
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his
drug-trafficking associates.

Cc. Stored text messages are important evidence, similar to stored
numbers. Agents can identify both drug associates, and friends of the user who likely
have helpful information about the user, his location, and his activities.

d. Photographs on a cellular telephone are evidence because they help
identify the user, either through his or her own picture, or through pictures of friends,
family, and associates that can identify the user. Pictures also identify associates likely to
be members of the drug trafficking organization. Some drug traffickers photograph
groups of associates, sometimes posing with weapons and showing identifiable gang
signs. Also, digital photos often have embedded “geocode” information within them.
Geocode information is typically the longitude and latitude where the photo was taken.

Showing where the photo was taken can have evidentiary value. This location

AFFIDAVIT OF MYHRER- 29 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NHN DO RW NY

N NO NO NH KH HD NY KN NO KH KR KF KF KF HF Fr OPO
Oo NH NW BP WO NY KH CO 0 WOnH KD nH fF WH NY | O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 41 of 53

information is helpful because, for example, it can show where coconspirators meet,
where they travel, and where assets might be located

e. Stored address records are important evidence because they show the
user’s close associates and family members, and they contain names and nicknames
connected to phone numbers that can be used to identify suspects.

97. It is common for drug traffickers to possess drugs, drug paraphernalia, and
other items which are associated with the sale and use of controlled substances such as
scales, containers, cutting agents, and packaging materials in their residences, stash
houses, storage units, garages, outbuildings and/or vehicles on their property.

98. Drug traffickers frequently try to conceal their identities by using
fraudulent names and identification cards. Once identities have been created or stolen
from other citizens, drug traffickers use those identifications to falsify records such as
Department of Licensing records and phone records for the purpose of theft of services
and to evade detection by law enforcement.

99. It is acommon practice for drug traffickers to maintain records relating to
their drug trafficking activities in their residences, stash houses, storage units, garages,
outbuildings and/or vehicles. Because drug traffickers in many instances will “front” (that
is, sell on consignment) controlled substances to their associates, or alternatively, will be
“fronted” these items from their suppliers, such record keeping is necessary to keep track
of amounts paid and owed, and such records will also be maintained close at hand so as
to readily ascertain current balances. These records include “pay and owe” records to
show balances due for drugs sold in the past (pay) and for payments expected (owe) as to
the trafficker’s suppliers and distributors, telephone and address listings of clients and
suppliers, and records of drug proceeds. These records are commonly kept for an
extended period.

100. Drug traffickers maintain books, records, receipts, notes, ledgers, airline
tickets, money orders, and other papers relating to the transportation and distribution of

controlled substances. These documents whether in physical or electronic form, are

AFFIDAVIT OF MYHRER- 30 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo me nN ND nr FP WW NY

NO NO HD WH HN WD NN NN NO HH KK HF HF HF Fe Se Re Re
oC YD DH nA FB WO NY KH COD HO fFTnH NHR A FP WY NY KF OS

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 42 of 53

maintained where the traffickers have ready access to them. These documents include
travel records, receipts, airline tickets, auto rental agreements, invoices, and other
memorandum disclosing acquisition of assets and personal or business expenses. I also
know that such records are frequently maintained in drugs traffickers’ residences, stash
houses, storage units, garages, outbuildings and/or vehicles.

Hf

//

I

AFFIDAVIT OF MYHRER- 31 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oo eH IND OH BP WW NY

NY NYO NH KN NO ND NY NV NO KF KF §— FF RK HP YS EF ES
Oo DA mw BP WO NY KFKF& CO HO DAA HD A FH WY NY KF S&S

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 43 of 53

CONCLUSION

101. Based on the foregoing, I believe there is probable cause that evidence,
fruits, and instrumentalities of possession of controlled substances with intent to
distribute, in violation of Title 21, United States Code, Section 841(a)(1), are located at
the SUBJECT PREMISES, SUBJECT VEHICLES, SUBJECT STORAGE UNITS, and
SUBJECT PO BOX as more fully described in Attachment Al through A7 to this
Affidavit, as well as on and in any digital devices or other electronic storage media found
at the SUBJECT PREMISES. I therefore request that the Court issue a warrant
authorizing a search of the SUBJECT PREMISES, SUBJECT VEHICLES, SUBJECT
STORAGE UNITS, and SUBJECT PO BOX, as well as any digital devices and
electronic storage media located therein, for the items more fully described in Attachment

B, incorporated herein by reference, and the seizure of any such items found therein.

KA

KIMBERLY MYHRER
U.S. Postal Inspector, USPIS

 

SUBSCRIBED AND SWORN to before me this 6" day of November, 2019.

Wochuuates

DAVID W. CHRISTEL
U.S. MAGISTRATE JUDGE

 

AFFIDAVIT OF MYHRER- 32 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo DTH On BP WO NY

NY NY NY NH NHN NY NY NHN NN KR KH — BP KF EF RFF SK
on TO ON BR WO NY KF CO HO DHA DH BP WY FF CO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 44 of 53

ATTACHMENT Al
Premises to be searched

SKYBERG’s residence located at 7603 NE 13™ Ave, Lot 120, Vancouver,
Washington 98665 and associated curtilage (hereinafter “SUBJECT PREMISES”)

ATTACHMENT Al
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-1- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo ON HN A HB W YN

NO hw NH NH NHN NY KN NWN NN | § — § KF SF SF FF EK
oOo nD ON ON KR WH NY KH CO OO HN DA BR WY NY KF O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 45 of 53

ATTACHMENT A2
Vehicle to be Searched

A white 2015 Mercedes Benz SD with Washington license plate BHF6374 and
vehicle identification number (VIN) WDDSJ4EB3FN213498, registered to SKYBERG
(hereinafter “SUBJECT VEHICLE 1”)

ATTACHMENT A2
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-2- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo yD DH A FP WO NHN

NY NO NYO NH KH WN NY NY NY KK KF KF KF KF KF FP KF Fe
oo nN NO Om BR WO NY KH CO OO Fn HD A FBP WO KY KF &

 

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 46 of 53

ATTACHMENT A3
Vehicle to be Searched —

A white 2012 Toyota FJ Cruiser with Washington license plate BHR4637 and
vehicle identification number (VIN) JTEBU4BF0CK 146246, registered to SKYBERG
(hereinafter “SUBJECT VECHILE 2”)

ATTACHMENT A3
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
3. 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo nN HD vn PW YN =

BO NO WH NH HN NH KN NY NO & HK Ff FS FSF SF FEF ES SE
on DN OM FF WN KF DO ANAND MH FSF WN KF OO

 

 

Case 3:19-mj-05227-DWC Document 1 Filed 11/06/19 Page 47 of 53

ATTACHMENT A4
Place to be Searched

Storage unit # 259 at Express Storage, 5200 Lacey Blvd SE, Lacey, WA
98504, occupied by SK YBERG (hereinafter “SUBJECT STORAGE UNIT 1”)

ATTACHMENT A4
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-4- 700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o ON DN nA BP WOW NY

NM HNO HO HN NH NY HN ND NO KK HF HK HF KH KF FOS ES
on NWN ON BP WO NY KF CO OO DA HD A BP WY NYO KH CO

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 48 of 53

ATTACHMENT A5
Place to be Searched

Storage unit # D245 at Northwest Self Storage, 1699 13 Ave S, Kelso, WA
98626, occupied by SKYBERG (hereinafter “SUBJECT STORAGE UNIT 2”)

ATTACHMENT AS5 UNITED STATES ATTORNEY

ITEMS TO BE SEIZED -5- 700 STEW SUITE
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oo many NH nH BPW NY

NY bw NH HN KH HN NY NY NO HF —&| | KF KF KF KF FE
on NN ON BP WH NY KH DOD OO On HD A BP WO NY —K& O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 49 of 53

ATTACHMENT A6
Place to be Searched

Storage unit #B190 at Northwest Self Storage, 7523 NE Hwy 99 Suite A, Vancouver,
WA 98665, occupied by SK YBERG (hereinafter “SUBJECT STORAGE UNIT 3”)

ATTACHMENT A6 UNITED STATES ATTORNEY

ITEMS TO BE SEIZED -6- 700 STEWART SIREET, SUITE
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

0 DAN KN nA BP WO NY

NY NO HD BH ND NY NY NN NY HH | KF HF FF KF Ee
Oo ~~ KN ON BR WH NY KH CO CO OHH HD A BP WW NY —& OC

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 50 of 53

ATTACHMENT A7
Place to be Searched

A Post Office Box 239 located at 7720 NE Hwy 99, D, Vancouver, Washington
98665, currently being used by SK YBERG (hereinafter “SUBJECT PO BOX”)

ATTACHMENT A7
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
-7- 700 STEWART STREET, SUITE
$220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO on HN vA FP WH NHN

NO NO NH WH NY WH NHN YN NO =| §— FF HF FO Re SR SE
oN DN OH BR WO NY KH CO OO Fn HD vA FP WO NY YK O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 51 of 53

ATTACHMENT B
Items to be Seized

The following items that constitute evidence, instrumentalities, or fruits of
violations of Title 21, United States Code, Section 841(a)(1), possession of controlled
substances with intent to distribute:

Ll. Controlled substances and controlled substance analogues, including, but
not limited to, synthetic cathinones, synthetic cannabinoids, cocaine, crack cocaine,
heroin, hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone, and
Oxycotin;

2. Monetary instruments, including but not limited to, currency, money
orders, bank checks, or gift cards;

3. Bank and financial account information including bank statements, deposit
tickets, canceled checks, certificates of deposits, safe deposit box rental agreements and
entrance logs, credit card statements and financial statements for domestic and foreign
bank accounts, copies of money orders and cashier’s checks, records reflecting domestic
and/or international wire transfers, and records reflecting cryptocurrency transactions;

3. Controlled substance-related paraphernalia;

4. Documentary evidence, in whatever form, relating to the purchase, sale,
and/or distribution of controlled substances;

5. Documents and other items tending to show the existence of other stored
drugs, including rental agreements, receipts, keys, notes, and maps specially concerning
off-site storage rooms and/or lockers;

6. Notes, letters and other items which communicate information identifying
the sender and/or recipient or pertaining to the contents of the mailing;

7. Any evidence of the use of the US Mails in the distribution of controlled
substances including, but not limited to, receipts, money orders, shipping labels and
packaging materials, postal money orders, and/or DVD cases;

8. Address books, daily logs, daily telephone diaries, calendars, and
appointment books;

ATTACHMENT B UNITED STATES ATTORNEY

ITEMS TO BE SEIZED -8- 700 STEWART ae SUITE
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

o Oo nN DN On FP WW NY

NY NO NH HN NY NH NY ND NY HH HH KS RF KF RF Ee ES
on Nn on BP WOW NY KF OF OO FHA HD HH FP WO NY KF O&O

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 52 of 53

9. Digital computing devices, e.g., desktop and laptop computers, digital
storage devices, e.g., external hard drives and USB thumb drives, and optical and
magnetic storage media, e.g., Blue Ray discs, DVDs and CDs.

10. Weapons to include rifles, shotguns, knives, and handguns, as well as
ammunition, shell casings, bullets, magazines, cleaning equipment, holsters, gun boxes
and cases, trigger locks, gun safes, gun parts and tools, targets, receipts, and bills of sale;

11. Cellular telephones and other communication devices including Blackberry,
Android, Galaxy, iPhone, iPad and similar devices, may be seized and searched for the
evidence, instrumentalities, or fruits of violations of Title 21, United States Code, Section
841(a)(1), possession of controlled substances with intent to distribute, including the
following items:

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED;

b. Stored lists of recent received, sent, or missed calls;
C. Stored contact information;
d. Photographs related to the aforementioned crimes of investigations,

or photographs that may show the user of the phone and /or co-conspirators, including
any embedded GPS data associated with the photographs;

e. Stored text messages related to the aforementioned crime of
investigations, including Apple messages, Blackberry Messenger messages or other
similar messaging services or applications where the data is stored on the telephone;

f. Notes; draft, sent, and received emails related to the aforementioned
crimes of investigation;

g. Evidence of user attribution showing who used or owned the digital
device at the time of the things described in this warrant were created, edited, or delated,
such as logs, phonebooks, saved usernames and passwords, documents and browsing
history;

h. Records of Internal Protocol addresses used and records of Internet
activity, including firewall logs, cashes, browsing history an cookies, “bookmarked” or
“favorite” web pages, search terms the user entered into any Internet search engine, and
records of user-typed web address.

ATTACHMENT B UNITED STATES ATTORNEY

ITEMS TO BE SEIZED -9- 700 STEWART eer SUITE
SEATTLE, WASHINGTON 98101

(206) 553-7970
oo ONT HD nw PW VY —

NY NO HO NH LH KH NY NY NO - | | KF HF HF FSF KF Ke
oOo nD DN NM BW NY KF CO OO RFRA HD A BW NY KF OS

 

 

Case 3:19-mj-05227-DWC Document1 Filed 11/06/19 Page 53 of 53

As used above, the terms “records” and “information” included all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created or stored, including any form of computer or electronic storage (such as
flash memory or other media that can store data) and any photographic form, including

emails, photographs, text messages, information contained in application or “apps,” and

calendar entries.
ATTACHMENT B UNITED STATES ATTORNEY
ITEMS TO BE SEIZED -10- 700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
